IN THE SUPREME COURT OF IOWA
                            No. 13–1871

                         Filed April 4, 2014


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JAMES STEPHEN CONROY,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed numerous

violations of the rules of professional conduct and recommends

suspension. LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      James S. Conroy, Mount Vernon, pro se.
                                    2

ZAGER, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against the respondent, James S. Conroy, alleging he violated

the Iowa Rules of Professional Conduct. After a hearing, a division of the

Grievance Commission of the Supreme Court of Iowa found Conroy

violated numerous provisions of our rules of professional conduct. The

commission recommended we suspend Conroy’s license for six months

and require that he complete a basic skills course before being

reinstated. Upon our de novo review, we concur in most of the findings

of rule violations and agree a six-month suspension is appropriate.

      I. Background Facts and Proceedings.

      James Conroy is an Iowa attorney admitted to practice in 2003.

After his admission, Conroy worked for about six months for a private

firm with offices in Grinnell and Newton. He then spent the next two

years as an assistant county attorney in Black Hawk County. In 2006,

Conroy established a solo practice in Cedar Rapids. Conroy’s practice

consisted mostly of representing criminal defendants on a court-

appointed basis in Black Hawk, Johnson, Linn, and Scott Counties.
      On August 1, 2013, the Iowa Supreme Court Attorney Disciplinary

Board (Board) filed a one-count complaint alleging Conroy violated the

Iowa Rules of Professional Conduct.     The alleged violations stemmed

from Conroy’s court-appointed representation of Christopher Brown,

Richard Brown, James Gill Jr., Ravin Miller, Joshua Strother, and Todd

Wiese in their appeals. The alleged facts were generally the same in each

of the six cases.    After being appointed appellate counsel, Conroy

neglected the appeals. Default notices were issued to Conroy by the Iowa
Supreme Court, and he failed to cure the defaults. His failure to cure the

defaults subjected each appeal to dismissal. Rather than dismiss each
                                     3

appeal, however, in each case the Iowa Supreme Court removed Conroy

as appellate counsel and new counsel was appointed.

      Based on these facts, the Board alleged Conroy violated Iowa Rules

of Professional Conduct 32:1.1 (requiring competence), 32:1.3 (requiring

diligence), 32:1.4 (requiring communication with clients), 32:1.16(a)

(prohibiting representation of a client under certain circumstances),

32:3.2 (requiring reasonable efforts to expedite litigation), and 32:8.4(d)

(prohibiting conduct prejudicial to the administration of justice). Conroy

answered the complaint on August 29, admitting the Board’s allegations.

      On September 23, the Board amended its complaint to include a

second count against Conroy. The Board alleged Conroy was appointed

to represent Darnell Demery in his postconviction relief proceeding. The

Board alleged Conroy did not communicate with Demery and neglected

the case, failing to make a single filing in the year he represented

Demery. After Demery moved to have a new attorney appointed, Conroy

was removed from the case in June 2013.

      On these facts, the Board alleged violations of Iowa Rules of

Professional Conduct 32:1.1, 32:1.3, 32:1.4, 32:3.2, and 32:8.4(d).
Conroy never responded to the allegations in count two of the Board’s

amended complaint.       Consequently, the Board moved to have the

allegations of count two deemed admitted under Iowa Court Rule 36.7.

The commission granted the motion and limited the scope of the

disciplinary hearing to the issue of the appropriate sanction.

      At the disciplinary hearing conducted in October, the Board

presented evidence of Conroy’s violations.      Conroy appeared at the

hearing and admitted to the violations contained in the complaints.
However, he asked for leniency from the commission. He explained that

he was unfamiliar with appeal procedures, and rather than educate
                                         4

himself to these procedures, he simply set them aside to concentrate on

more familiar work.       He did not understand that appeals were time

sensitive. Conroy acknowledged that he made no attempts to determine

any procedural deadlines by consulting the appellate rules, seeking the

assistance of an experienced attorney, or consulting with the appellate

defenders.    Conroy had never filed an appeal before signing up to be

court-appointed on these appeal cases.          Conroy denied any substance

abuse or mental health problems.

       In November, the commission issued its findings, conclusions, and

recommendation. In addition to the facts noted above, the commission

recounted Conroy’s disciplinary history.         Conroy has been temporarily

suspended on three occasions, in September and December 2010, and in

August 2013.1      In September 2011, the Board admonished Conroy for

ceasing work on a client’s case without informing the client he had done

so.   In April 2013, the Board admonished Conroy for failing to share

documents filed by the State with his client in a postconviction relief

proceeding.     In addition, in February 2011, this Court suspended

Conroy’s license for sixty days for numerous violations of the rules of
professional conduct.      See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Conroy, 795 N.W.2d 502, 507 (Iowa 2011).

       The commission found Conroy committed the violations alleged by

the Board. It recommended Conroy’s license be suspended for 180 days.

The commission also recommended Conroy complete a basic skills

course as a condition of reinstatement.



_____________________________________
       1The August 2013 suspension arose from Conroy’s failure to cooperate with the
Board in these proceedings. Conroy has since been reinstated.
                                     5

      II. Standard of Review.

      We review attorney disciplinary proceedings de novo.           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Strand, 841 N.W.2d 600, 603 (Iowa

2014).    The   Board      must   prove   misconduct   by   a   convincing

preponderance of the evidence, a burden less than proof beyond a

reasonable doubt but greater than the burden in the typical civil case.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Khowassah, 837 N.W.2d 649,

652 (Iowa 2013). If the Board meets its burden and proves misconduct,

we are not bound to impose the sanction recommended by the

commission. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812

N.W.2d 4, 9 (Iowa 2012).

      III. Discussion.

      A. Violations. In count one of the Board’s complaint, it alleged

Conroy violated six professional conduct rules. Conroy admitted these

allegations in his answer.    In count two of its complaint, the Board

alleged five violations. Conroy never filed an answer to this count, and

these allegations were deemed admitted. Iowa Ct. R. 36.7; Strand, 841

N.W.2d at 603. The commission found Conroy committed the violations
alleged in both counts. Upon our review, we agree with all but one of the

commission’s findings.

      The Iowa Rules of Professional Conduct no longer expressly refer to

neglect. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809

N.W.2d 96, 102 (Iowa 2012) (comparing the previous version of

disciplinary rule that prohibited neglect to a current rule that requires

diligence and giving them the same interpretation).     Nevertheless, we

have continued to identify and sanction attorney neglect. See, e.g., Iowa
Supreme Ct. Att’y Disciplinary Bd. v. Humphrey, 812 N.W.2d 659, 666,

669 (Iowa 2012) (stating an attorney’s “core violation” was neglect and
                                        6

imposing a three-month suspension); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Dunahoo, 799 N.W.2d 524, 531, 535 (Iowa 2011) (finding an

attorney competent but neglectful and, after considering other violations,

imposing a one-year suspension).            Neglect involves an attorney’s

consistent failure to perform his or her obligations and indifference about

failing to advance the interests of his or her client. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Ireland, 723 N.W.2d 439, 441 (Iowa 2006); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d 549,

551 (Iowa 2004). In addition, neglect may involve a conscious disregard

for a lawyer’s responsibility to his or her client. Moorman, 683 N.W.2d at

551.   Neglect can embrace violations of various professional conduct

rules. See Humphrey, 812 N.W.2d at 665 (finding neglect where attorney

violated   Iowa   Rules     of   Professional    Conduct   32:1.3   (diligence),

32:1.4(a)(3) (keeping client informed), and 32:1.4(a)(4) (complying with

requests for information)); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lickiss, 786 N.W.2d 860, 867 (Iowa 2010) (finding neglect where an

attorney violated rules 32:1.1 (competence), 32:1.3 (diligence), and 32:3.2

(expediting litigation)).   We must evaluate Conroy’s conduct under the
specific rules he is alleged to have violated.

       Iowa Rule of Professional Conduct 32:1.1 requires competence

from attorneys. See Iowa R. Prof’l Conduct 32:1.1. To prove an attorney

violated this rule, it must be proved “the attorney did not possess the

requisite legal knowledge and skill to handle the case.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Thomas, 794 N.W.2d 290, 293 n.2 (Iowa 2011).

In Iowa Supreme Court Attorney Disciplinary Board v. Kennedy, we were

careful to point out that mere neglect of client matters does not establish
a lack of competence. 837 N.W.2d 659, 668 (Iowa 2013). Regarding the

Demery matter, Conroy testified he had handled postconviction relief
                                      7

proceedings before he was appointed to Demery’s case. Although Conroy

neglected Demery’s proceeding, nothing in the record establishes Conroy

lacked the skill and knowledge to handle it. See id. (finding attorney that

neglected client matters did not violate competency rule). Accordingly,

we conclude Conroy did not violate rule 32:1.1 with respect to Demery’s

postconviction relief proceeding.

      Conroy’s failings in the six appeals are a different matter. Conroy

admitted he had no experience with appeals, but he did not try to gain

competence.     He did not reach out to an experienced attorney for

assistance. Nor did he read the rules of appellate procedure to educate

himself as to necessary filings or deadlines. He admitted that he did not

understand appeals were time sensitive and that he was unsure on how

to proceed with the appeals. Regarding the six appeals to which he was

appointed and removed, we conclude Conroy violated rule 32:1.1.

      The Board alleged that Conroy violated Iowa Rule of Professional

Conduct 32.1.16(a) in connection with the six appeals to which he was

appointed. This rule provides that “a lawyer shall not represent a client

or, where representation has commenced, shall withdraw from the
representation of a client if . . . the representation will result in violation

of the Iowa Rules of Professional Conduct.”          Iowa R. Prof’l Conduct

32:1.16(a)(1). As discussed, Conroy knew he lacked an understanding of

the appeals process, yet he signed up for those cases.             Instead of

withdrawing from the cases he received, he set them aside for another

day, got busy, and missed filing deadlines which necessitated his

removal from the cases. We conclude Conroy violated rule 32:1.16(a)(1).

      Iowa Rule of Professional Conduct 32:1.3 requires a lawyer to “act
with reasonable diligence and promptness in representing a client.” A

violation of this rule arises not from inadvertent acts or omissions or
                                     8

from missing a single deadline, but from consistently failing to perform

functions required of an attorney or from repeatedly missing deadlines.

See Van Ginkel, 809 N.W.2d at 102 (explaining the application of the rule

in the context of probate cases).         Because he failed to timely file

documents to pursue the appeals to which he was appointed, Conroy

defaulted on all six of them, and he did not cure the defaults after being

notified of his opportunity to do so. See Moorman, 683 N.W.2d at 552

(finding neglect when an attorney failed to cure defaults in five appeals).

Conroy’s clients were not more significantly prejudiced only because this

court intervened and ordered him removed. Cf. id. (noting reinstatement

of a dismissed appeal did not “cure the prior neglect”). With respect to

the violations arising from Demery’s postconviction relief proceeding,

Conroy spoke with Demery only once in the year that he represented

him, and he filed nothing with the court.        Conroy thus failed to act

diligently. See Kennedy, 837 N.W.2d at 668–69 (holding an attorney’s

failure to file any documents in one postconviction relief proceeding and

failure to communicate with her client in another case violated

professional conduct rule 32:1.3).       We conclude Conroy violated rule
32:1.3 in each case.

      Iowa Rule of Professional Conduct 32:1.4 requires that, among

other things, an attorney “keep the client reasonably informed about the

status of the matter” and “promptly comply with reasonable requests for

information.” In connection with the Demery matter, Conroy spoke with

his client just once in a year and failed to respond to his requests for

information. The record indicates Conroy failed to communicate with his

six appeal clients as well. We conclude Conroy violated rule 32:1.4.
      Related to Conroy’s lack of communication is his failure to move

litigation along.   Iowa Rule of Professional Conduct 32:3.2 requires a
                                     9

lawyer to “make reasonable efforts to expedite litigation consistent with

the interests of the client.” We have held conduct like Conroy’s in failing

to file documents, pursue appeals, and meet deadlines violates this rule.

See, e.g., Kennedy, 837 N.W.2d at 669 (finding a violation of rule 32:3.2

where an attorney “did not file anything in two postconviction relief

proceedings”); Lickiss, 786 N.W.2d at 867 (finding a violation of rule

32:3.2 where an attorney failed to “publish the required notices, file the

required reports, and cure the numerous delinquencies” in four probate

cases); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hoglan, 781 N.W.2d

279, 284 (Iowa 2010) (finding an attorney violated rule 32:3.2 by failing

to prosecute four appeals). We conclude Conroy violated rule 32:3.2.

      The same conduct described above also violates Iowa Rule of

Professional Conduct 32:8.4(d).     This rule prohibits “conduct that is

prejudicial to the administration of justice.”     Iowa R. Prof’l Conduct

32:8.4(d).    An attorney violates rule 32:8.4(d) when his or her

“misconduct results in additional court proceedings or causes court

proceedings to be delayed or dismissed.”         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Rhinehart, 827 N.W.2d 169, 180 (Iowa 2013). Failing
to comply with appellate deadlines is prejudicial to the administration of

justice. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Daggett, 653

N.W.2d 377, 380 (Iowa 2002). With respect to all seven matters at issue

here, Conroy’s neglect resulted in substantial delays and extraordinary

expenditure of court time and resources. This includes substantial time

and resources of the clerk of the appellate courts, clerk of court, district

court, and this court as well. Accordingly, we conclude Conroy violated

rule 32:8.4(d).
      In sum, we conclude Conroy violated all the rules alleged by the

Board except the alleged violation of rule 32:1.1 in connection with
                                      10

Demery’s postconviction relief proceeding. We now must determine the

appropriate sanction for Conroy’s misconduct.

      B. Sanction.      In   fashioning    the   sanction   in   an   attorney

disciplinary case, we consider the nature of the violations, the need for

deterrence, the need to protect the public, the need to preserve the legal

profession’s reputation, and the lawyer’s fitness to practice law.       Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Marks, 831 N.W.2d 194, 201 (Iowa

2013).   We also consider mitigating and aggravating circumstances,

including companion violations, repeated neglect, and the attorney’s

disciplinary history. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cannon,

821 N.W.2d 873, 880 (Iowa 2012). Although previous cases may assist

in crafting a sanction, the sanction imposed in a case must be fixed

according to its circumstances. Id.

      Conroy’s principal violation was neglect in six appeals and one

postconviction relief proceeding.     “Our past sanctions in cases where

neglect was the principal violation have generally ranged from a public

reprimand to a six-month suspension.” Humphrey, 812 N.W.2d at 666;

accord Ireland, 723 N.W.2d at 442 (“When neglect of client matters is the
principle violation, we have observed that the discipline generally falls

within the range of a public reprimand to a six-month suspension.”).

Even so, we have imposed lengthy suspensions when appropriate. See,

e.g., Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Pracht, 656

N.W.2d 123, 124, 126 (Iowa 2003) (suspending for one year the license of

an attorney who neglected his client’s probate matter after being ordered

by the court to refrain from representing clients in probate matters); see

also Dunahoo, 799 N.W.2d at 535 (imposing a one-year suspension on an
attorney after considering attorney’s neglect, other violations, and

aggravating and mitigating circumstances).       These longer suspensions
                                       11

typically involve neglect compounded by “much more serious violations

or aggravating circumstances.” Humphrey, 812 N.W.2d at 668. Conroy’s

conduct does not warrant such a long suspension.

      In Moorman, for example, we imposed a two-year suspension on an

attorney “described as the worst violator of the time requirements of the

rules of appellate practice in the state.”              683 N.W.2d at 551, 554.

Moorman neglected one personal injury claim and five criminal and

juvenile appeals. 683 N.W.2d at 550–51. Moorman’s serial neglect alone

was not the basis for the severe sanction.              See id. at 553 (describing

conduct that reflected adversely on Moorman’s fitness to practice).

Moorman also offered to commit fraud and tried to settle an attorney

malpractice claim with his client “in a desperate effort to diminish the

impact of his neglect.” Id.

      In Kennedy, we imposed a one-year suspension on an attorney

whose neglect of multiple clients resulted in financial harm and cases

being delayed or dismissed. 837 N.W.2d at 677. Kennedy, like Conroy,

had a previous sixty-day suspension.              Id.    Kennedy, unlike Conroy

however, compounded her neglect by “recklessly leveling groundless
charges    against   public   officers.”    Id.         The   serious   aggravating

circumstances and rule violations that factored into the lengthy

suspensions for Moorman and Kennedy are not at play here, so imposing

a similar suspension on Conroy would be inappropriate.

      In Iowa Supreme Court Attorney Disciplinary Board v. Walker, an

attorney neglected four matters and made misrepresentations to conceal

his neglect.    712 N.W.2d 683, 684–85 (Iowa 2006).                We considered

Walker’s depression and lack of a disciplinary record to be mitigating
factors.   Id. at 686.   On the other hand, we found the financial harm

done to Walker’s clients, and his failure to respond to the Board’s
                                     12

inquiries, aggravated his misconduct. Id. For this combination of factors

and misconduct, we imposed a six-month suspension. See id.

       In Humphrey, an attorney’s neglect affected only one client who

suffered no financial harm.        812 N.W.2d at 669.        Like Conroy,

“Humphrey did not profit from his actions (or inaction) and did not

engage in deceit or misrepresentation to either his clients or the court.”

See id. Humphrey had a troubled disciplinary history, including a sixty-

day suspension like Conroy. See id. Not citing a single mitigating factor,

we imposed a three-month suspension. See id.

       Based on our review of these cases and our de novo review of the

record, we conclude a six-month suspension is appropriate. If Conroy,

like Humphrey, had neglected only a single matter, his misconduct might

merit no more than a three-month suspension.          But Conroy neglected

seven matters, three more than even the attorney in Walker. In the six

appeals, it was necessary for this court to intervene to prevent dismissal.

In the seventh proceeding, Demery complained of Conroy’s neglect at

least twice before he received a new attorney. Appointing new attorneys

to the cases demanded the time, attention, and energy of judges,
justices, and court staff. Conroy’s neglect hurt not only his clients, but

also interfered with the administration of justice.

       Conroy, unlike Walker, made no misrepresentations to hide his

neglect. See Walker, 712 N.W.2d at 684–85 (describing Walker’s neglect

and misrepresentations). However, Conroy has a significant disciplinary

history which aggravates his misconduct. See Kennedy, 837 N.W.2d at

674 (considering an attorney’s disciplinary history as an aggravating

factor).   The Board has twice admonished Conroy, and this court has
three times temporarily suspended him.       Finally, just three years ago

Conroy was suspended for sixty days for violations based in part on
                                    13

neglect of two client matters. See Conroy, 795 N.W.2d at 504–05, 507.

For Conroy, it seems, neglect has become an unfortunate but recurrent

theme.

      At the hearing on sanctions, Conroy asked the commission to

consider as mitigating factors the effect a lengthy suspension would have

on his ability to resume practicing law and on his family’s financial well-

being. Conroy also displayed remorse, assured the commission he would

not accept appeals after he resumed practicing law, and noted that none

of the individuals he represented were financially harmed by his

misconduct.     Although we are sympathetic to Conroy’s financial

difficulty, we decline to give any significant weight to these claims of

mitigation. These are similar claims that Conroy made at the time of his

last suspension.    See id. at 505.      However, his same conduct has

continued and is now more prevalent.          In light of the numerous

instances of neglect, Conroy’s past disciplinary record, and additional

violations, we conclude a six-month suspension is appropriate.

      In concluding a six-month suspension is appropriate, we note that

Conroy has now been suspended twice with escalating sanctions for
neglect of client matters. He is on the clearest of notice regarding his

failure to meet his ethical responsibilities in this regard.      The two

suspensions will be an aggravating factor should there be future

proceedings involving Conroy where neglect of client matters is

established.   Cf. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Beckman, 674 N.W.2d 129, 130, 139 (Iowa 2004) (escalating disciplinary

sanction on an attorney who “failed to modify his behavior” despite prior

discipline).
      Finally, we decline to adopt the commission’s recommendation that

Conroy complete a basic skills course as a condition of reinstatement.
                                   14

As noted, Conroy testified that when he resumes practicing law he does

not intend to represent clients in appeals.    Conroy testified he would

focus his practice on criminal matters and other matters with which he

was more familiar. Thus, under the circumstances of this case, a basic

skills course is unnecessary. Cf. Lickiss, 786 N.W.2d at 871 (rejecting

commission’s recommendation that an attorney complete “appropriate

continuing legal education” where attorney testified he did not intend to

engage in a specific practice area in the future and had, in fact,

abandoned law practice).

      IV. Disposition.

      We suspend Conroy’s license to practice law for six months,

commencing on the filing date of this opinion. This suspension applies

to all facets of the practice of law. Iowa Ct. R. 35.13(3). Upon Conroy’s

application for reinstatement, he must establish he has not practiced law

during his suspension, has complied with the notification requirements

of Iowa Court Rule 35.23, and has complied with the requirements of

Iowa Court Rule 35.14. All costs are taxed to Conroy. Id. r. 35.27(1).

      LICENSE SUSPENDED.